BREITENSTEIN, Circuit Judge,
concurring.
I concur. My only concern is with the apparent inconsistency in Tenth Circuit decisions relating to the allowance of prejudgment interest under 12 O.S. Ann. § 727, Cum.Supp. 1977. In Sade v. Northern Natural Gas Co., 10 Cir., 501 F.2d 1003, 1006, we denied prejudgment interest in a case arising out of fraud and deceit. An unpublished opinion in No. 76-1097, Rowe v. Rev-lett, a personal injury case, denied prejudgment interest, apparently with inadvertent reliance on Sade. In my opinion, Casto v. Arkansas-Louisiana Gas Co., 10 Cir., 562 F.2d 622, 625-626, correctly states the Tenth Circuit position and allows recovery of prejudgment interest under the Oklahoma statute when the verdict is “for damages by reason of personal injuries.”